Citation Nr: 1216241	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-40 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability to include degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the Appellant, served on active duty from October 1959 to September 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in June 2006, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

In August 2010 and in July 2011, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In June 2011, the Veteran withdrew from appeal the claim of service connection for a left hip disability.  










FINDING OF FACT

A right leg disability to include degenerative joint disease of the right knee was not affirmatively shown to have been present during service; a right leg disability to include degenerative joint disease of the right knee as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a right leg disability to include degenerative joint disease of the right knee, first diagnosed after service beyond the one year presumptive period for degenerative joint disease as a chronic disease, is unrelated to an injury, disease, or event in service.  


CONCLUSION OF LAW

A right leg disability to include degenerative joint disease of the right knee was not incurred in or aggravated by service, a right leg disability to include degenerative joint disease as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 



(1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in February 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); 



of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCCA notice), and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the provisions for an effective date and for the degree of disability assignable). 

Although the Veteran was not provided VCAA notice of the provisions for an effective date and for the degree of disability assignable, as the claim is denied, no effective date or disability rating can be assigned as a matter of law.  And the VCAA omission is harmless error. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained service treatment records, VA records, and private medical records.  Also, the Board requested in-patient records from the U.S. Army Hospital in Frankfurt, Germany and VA records from 1960 to 1975.  After attempts to obtain the records, the RO found that the records were unavailable and that further efforts would be futile and notified the Veteran of the unavailability of the records by letter in November 2011.  

The Veteran was afforded a VA examination in April 2006, which was limited to describing the current disability, and a VA examination in August 2007, which describes the current disability and contains an opinion on causation.  As the reports of the VA examinations are based on the Veteran's history and contain findings in sufficient detail to decide the claim, the reports are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).



In August 2011, the RO asked the Veteran for more information about the alleged in-service injury or subsequent VA treatment, but there is no record of response from the Veteran. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION


Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.







For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  



Facts 

The service treatment records show that on January 23, 1961, in the motor pool at Fiori Kaserne, Aschaffenburg, Germany, the Veteran sustained a contusion on the right knee when a 5 kilowatt generator fell on his right knee.  The pertinent findings were swelling and crepitus around the patella.  X-rays of the right knee showed no evidence of a fracture. The Veteran was instructed to return to his quarters and to rest the knee.  The next day, there still was pain with flexion of the knee.  On the fourth day after the injury, the knee was improving but the knee was still tender.  Thereafter, there were no further entries about the knee.  

The service treatment records do show that in March 1961 the Veteran was transferred to a hospital in Frankfurt, Germany, where he underwent a hemorrhoidectomy.  

On separation examination in June 1961, there was no complaint, finding, symptom, or diagnosis of a right leg disability, including the right knee.  

After service in 1984, the Veteran was in a motor vehicle accident and suffered a fracture of the right femur and dislocation of the patella.  The fracture was reduced and a metal rod was placed temporarily and the patella was stabilized.  

In March 1995, the Veteran was diagnosed with myasthenia gravis.  Thereafter, the Veteran was placed on steroid treatment and the steroid treatment resulted in osteopenia. 

In May 2006 on VA examination, the Veteran stated that in service a generator fell on his right leg and that he was taken to a military hospital.  He described extensive bruising over the medial aspect of the right leg, that he was placed in a cast for one month, and that he was on crutches for a number of weeks and then he returned to duty.  According to the Veteran, his right leg has been weak ever since, but after he returned to duty, there were no symptom or further treatment.


The Veteran described intermittent knee pain since 1965.  The VA examiner noted the diagnosis of myasthenia gravis and the motor vehicle accident with the subsequent surgical treatment.  The VA examiner also noted that X-rays taken two years previously showed degenerative arthritis.  

The VA examiner found that the Veteran suffered a muscle contusion in service involving the entirety of the right leg which healed and that currently the Veteran had degenerative joint disease, dating to 1965.  

On VA examination in August 2007, history included the in-service injury and the post-service injuries.  X-rays showed degenerative joint disease of the right knee and signs of a surgical repair of the right femur. 

In the VA examiner's opinion, it was less likely than not that the Veteran's right knee degenerative joint disease was related to service or to the injury in service in 1961 as no orthopedic finding was noted on the separation examination.  The VA examiner stated that it was more likely than not that the right knee condition was related to chronic degenerative changes the result of age, genetic predisposition, and the motor vehicle accident in the 1980s that resulted in a patellar dislocation.  

The Veteran testified that he injured his right leg during service when a generator slipped off its trailer and pinned him down and that he was hospitalized for one week at the General Hospital in Frankfurt, Germany where he recalls his leg was wrapped and then he was sent back to his unit.  He testified that he did not complain of anything further as he was young and assumed he would fully recover.  He did not seek any treatment before separation.  After separation, he recalls going to VA for treatment about 5 to 10 years later. In the period between separation and VA treatment, the Veteran stated the knee swelled and that made it difficult to walk.  






Analysis

Although the service treatment records show that in January 1961 the Veteran suffered a contusion of the right knee, X-rays were negative for a fracture and after the initial injury and treatment with rest for several days, there were no further complaints, finding, history, symptoms, treatment, or diagnosis of a right leg or right knee disability, including on separation examination.  On the basis of the service treatment records alone, a right leg disability to include degenerative joint disease of the right knee was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As an injury was noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic right leg disability to include degenerative joint disease of the right knee and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, as there was three entries over a period of four days and no other entries, then service connection may be shown by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by an initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

In statements and testimony, the Veteran relates his current right leg disability to include degenerative joint disease of the right knee to the knee injury in service. 







To the extent the Veteran asserts continuity of knee pain since service, although the Veteran is competent to describe knee pain, as it does not necessarily follow that there is a relationship between the current right leg disability to include degenerative joint disease of the right knee and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe knee pain, a right leg disability to include degenerative joint disease of the right knee is not a condition under case law  that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498. (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154(a), lay evidence can serve to support a claim for service connection. 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).



Although the Veteran is competent to describe knee pain, a right leg disability to include degenerative joint disease of the right knee is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he had or has had a right leg disability to include degenerative joint disease of the right knee in service or since service. 

Where, as here, there is a question of the presence or a diagnosis of a right leg disability to include degenerative joint disease of the right knee, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteramn's lay statements and testimony are offered as proof of the presence of a right leg disability to include degenerative joint disease of the right knee in service or since service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, that is, the Veteran's statements and testimony are not to be considered as competent evidence favorable to the claim. 

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, no medical professional has diagnosed a right leg disability to include degenerative joint disease of the right knee before 1965, and no medical professional has related a right leg disability to include degenerative joint disease of the right knee to an injury, disease, or event in service. 







To the extent the Veteran has expressed the opinion that degenerative joint disease of the right knee is related to the contusion of the right knee in service the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

Here the question of the relationship between degenerative joint disease of the right knee and a contusion is not a simple medical condition that the Veteran as a lay person is competent to state t based on a reasonable inference without a showing of specialized education, training, or experience to offer such an opinion. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a disability of the right leg, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a disability of the right leg, including degenerative joint disease of the right knee, and an in-service injury, disease, or event.

For this reason, the Veteran's expressed opinion is not competent evidence, and the Veteran's opinion is excluded, that is, not admissible as evidence, and the opinion is not to be considered as competent evidence favorable to claim.

The only competent medical evidence of record on causation consists of the VA examiner in May 2006 and the VA examiner in August 2007.  

The VA examiner in May 2006 determined the Veteran suffered only a muscle contusion in service which healed.  The VA examiner traced degenerative joint disease to 1965 by history.  







The VA examiner in August 2007 expressed the opinion that the Veteran's current disability was not due to the injury in service and that it was more likely than not that the Veteran's current disability of the right leg to include degenerative joint disease of the right knee was caused by age, genetic disposition, and the vehicle accident, resulting in a femur fracture and dislocation of the patella, more than 20 years after service.

As the VA examiner in August 2007 applied medical analysis to the significant facts of the case to reach the conclusion reached in the report, the Board finds the evidence persuasive and the evidence opposes, rather than supports, the claim. 

As degenerative joint disease of the right knee was first documented in 2006, which one VA examiner traced by history to 1965, in either event it is beyond the one year presumptive period following separation from service in 1961 for manifestation of arthritis or degenerative joint disease, as a chronic disease under 38 U.S.C.A. § 1137  and 38 C.F.R. §§ 3.307, 3.309.

As there is no competent medical evidence in favor of the claim, the Board need not reach the question of the Veteran's credibility, that is, a factual determination going to the probative value of the Veteran's statements and testimony as it relates to treatment of the knee injury in service. 

As there is no medical evidence favorable to claim, the preponderance of the evidence is against the claim of service connection for a right leg disability to include degenerative joint disease of the right knee, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).






ORDER

Service connection for a right leg disability to include degenerative joint disease of the right knee is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


